
	

114 HR 1074 IH: Passenger Fee Restructuring Exemptions Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1074
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Ms. Gabbard (for herself, Mr. Young of Alaska, and Mr. Takai) introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend title 49, United States Code, to exempt certain flights from increased aviation security
			 service fees.
	
	
 1.Short titleThis Act may be cited as the Passenger Fee Restructuring Exemptions Act of 2015. 2.Exceptions to restructuring of passenger fee (a)In generalSection 44940(c) of title 49, United States Code, is amended—
 (1)in paragraph (1), by striking Fees imposed and inserting Except as provided by paragraph (2), fees imposed; (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)ExceptionsFees imposed under subsection (a)(1) may not exceed $2.50 per enplanement, and the total amount of such fees may not exceed $5.00 per one-way trip, for passengers—
 (A)boarding to an eligible place under subchapter II of chapter 417 for which essential air service compensation is paid under that subchapter; or
 (B)on flights, including flight segments, between 2 or more points in Hawaii or 2 or more points in Alaska..
 (b)Implementation of fee exceptionsThe Secretary of Homeland Security shall implement the fee exceptions under the amendments made by subsection (a)—
 (1)beginning on the date that is 30 days after the date of the enactment of this Act; and (2)through the publication of notice of the fee exceptions in the Federal Register, notwithstanding section 9701 of title 31, United States Code, and the procedural requirements of section 553 of title 5, United States Code.
				
